﻿103.	Sir, permit me to convey to you our warm congratulations on your unanimous election to the high office of President of the thirty-third session of the General Assembly of the United Nations. In your person we welcome a distinguished statesman from Colombia, a country with which Poland maintains extensive and favourably developing relations of peaceful co-operation. May the present session, under your presidency, bring auspicious results and give you much personal satisfaction.
104.	We also convey our sentiments of gratitude to Mr. Lazar Mojsov, the outgoing President of the Assembly. Having presided over four sessions of the General Assembly, Mr. Mojsov has indeed spared no effort in seeking solutions to difficult international problems.
105.	We continue to follow with appreciative recognition the tireless and dedicated work of the Secretary-General of our Organization, Mr. Kurt Waldheim.
106.	We welcome to our midst the one hundred and fiftieth State Member of the United Nations, Solomon Islands. In the proclamation of the independence of Solomon Islands and its unanimous admission to this Organization we see yet another illustration of the process of full and complete decolonization which Poland helped to initiate and of which it remains a devoted champion. We wish the people of the young State from the Pacific every success in the creation of its statehood and in its economic and social advancement.
10. The more than 30-year-old history of the United Nations has abounded in instances both of successful development of international co-operation and of its obstruction. For Poland, throughout that entire period the maintenance and strengthening of peace have been and continue to be the basic and most important cause.
108- From the very first days of this Organization's existence Poland has actively joined in the work of the United Nations, seeing it an important instrument for establishing international peace and security.
109. Let me recall that, having put his signature to the Charter of the United Nations on 15 October 1945, the representative of my country declared that the Polish Government:
.. set a very high value on the system of collective security founded by the Charter of the United Nations,... willing to co-operate to all possible extent with the other Members of this Organization in the task of maintaining peace and in securing the prosperity and welfare of nations...".
110.	We have remained faithful to this commitment in all our actions by developing our external relations and making our contribution to the search for solutions which will ensure peace and strengthen security, and to the development of equitable and international co-operation in all spheres.
111.	We have been fully involved in the implementation of General Assembly resolutions, in particular those of such historic importance as the Declaration on the Deepening and Consolidation of International Detente [resolution 32/155] and the resolutions on arms reduction, disarmament, economic co-operation and the establishment of a New International Economic Order. We are thus making a contribution to the achievement of the purposes of the United Nations and to developing and translating the principles of its Charter into a universally prevailing reality.
112.	We strive consistently to ensure that the lofty principles of the Charter find their expression and concrete application in the intensification and expansion of international co-operation, the imperative of our time.
113.	In view of the need to consolidate the achievements of the policy of detente and to counteract the disquieting negative tendencies, our Organization and all its Member States must intensify efforts to eliminate international tensions. Such action has to be accompanied by the awareness that peace is the supreme desire of nations. We should therefore demonstrate enough political will and maturity to strengthen peace on a global scale, to put an end once and for all to the arms race and to adopt concrete disarmament measures; for the central issue of our time is military detente, which must keep pace with the advances made in the field of political detente and thus contribute to its deepening.
114.	The important decisions of the tenth special session of the General Assembly, which was devoted to disarmament last June have mapped out a tangible programme of action designed to curb the arms race and achieve disarmament.
115.	We welcome, in particular, the momentous and comprehensive disarmament proposals submitted by the USSR at the special session.  We also lend our full support to the new important Soviet proposal concerning the conclusion of an international convention on the strengthening of guarantees of the security of non-nuclear States [A]33/241], as recently put forward by the Foreign Minister of the USSR, Andrei Gromyko[8th meeting],
116.	It is with concern that we note the attempts of certain States to revert to the conduct of international politics from a position of strength by unleashing a new technological arms race and increasing the role of the military factor in politics. Indeed, similar attempts had already been made in the past, and it is common knowledge that they benefited no one. They only bred tension, and at times pushed the world to the brink of a nuclear catastrophe.
117.	It has also been acknowledged that the arms race continues to be a heavy burden on States and peoples, that it absorbs resources that might otherwise be utilized for their social and economic growth and does not allow adequate assistance to be rendered to the many countries so much in need of it.
118.	The Soviet-United States disarmament negotiations conducted in the Strategic Arms Limitation Talks and at other important levels are of major consequence for the entire process of international detente and of the arms race. Poland attaches great signify to these negotiations and gives them its full support
119.	Poland is vitally interested in concluding agreements that would strengthen security in Europe. This is why, in June of this year at the Vienna disarmament negotiations, we, together with our socialist allies, submitted new proposals on the reduction of armed forces and armaments in central Europe. To a considerable extent these proposals take account of the position of the Western States, and, we submit, they could form the groundwork on which to negotiate an agreement on the mutual reduction of armed forces and armaments based upon the fundamental principle that the security of each party should not be diminished.
120.	We continue to stress emphatically the need for the strengthening of the regime of non-proliferation of nuclear weapons, both by achieving the universality of the Treaty on the Non-Proliferation of Nuclear Weapons and by stricter IAEA safeguards, while constantly developing the application of nuclear energy for peaceful purposes.
121.	Efforts should be intensified within the existing organs of disarmament negotiations to draft new agreements, in particular on nuclear disarmament, new types sad systems of weapons of mass destruction and on chemical weapons.
122.	Poland has contributed actively to the work of the Committee on Disarmament in Geneva from the earliest days of its existence. We also pledge to continue this active involvement in the enlarged Committee on Disarmament.
123.	We are looking forward to the conclusion of the negotiations among the three nuclear-weapon States with a view to the drafting of a treaty on the complete and general prohibition of nuclear-weapon tests. We note with satisfaction some progress in the negotiations on working out an international convention on the elimination of all chemical weapons.
124.	My country has always used the forum of the United Nations to submit all its important, international proposals, even those of a regional character. That was the case on 2 October 1957 when the then Minister for Foreign Affairs,
Mr. Adam Rapacki, proposed the creation of an atomic- weapon-free zone in central Europe,  as well as on 14 December 1964 when we put forward the idea of convening an all-European conference on security.  We intend to follow the same line of action in the future. I am saying this to stress the importance Poland has always attached to the United Nations and its General Assembly.
125.	This year marks the sixtieth anniversary of Poland's independence, recovered after nearly 150 years of partition and foreign occupation. The anniversary also brings to mind some reflections, the most important of which, to my mind, is the observation that, in contrast to the 20-year period between the two wars, conditions now exist for ensuring the peaceful development of Europe, including Poland. If only for this reason, and also mindful of the fact that the two world wars originated on that continent, we focus our efforts to strengthen international peace and security first and foremost on our own region, Europe.
126.	The process of detente, which in recent years has been developing and is being consolidated on that continent, is taking the shape of concrete and advanced co-operation between States with different socio-economic systems.
127.	The inviolability of the political and territorial reality constitutes the foundation of security and peace in Europe. Any questioning of the existing and generally recognized political and territorial realities on our continent runs counter to the vital interests of peace.
128.	It remains important for the historic Final Act of the Conference on Security and Co-operation in Europe-that Magna Carta of peace in Europe-to be translated into action, for it is also the charter upon which to shape the future of Europe and an instrument for overcoming difficulties in the continent. Hence we favour a full and comprehensive implementation of all the provisions of that document by its signatories. We hope that the agreed multilateral meetings, and especially the future meeting in Madrid, will promote the positive trends of detente and all-European co-operation.
129.	Poland is determined to continue to make its contribution to the strengthening of these positive changes in Europe. The multilateral political meetings notwithstanding, there are still many hitherto unutilised opportunities in the sphere of co-operation in economics, technology, science, culture, protection of the environment and so on. For our part, we are prepared to expand co-operation with all States, given strict adherence to the principles and provisions of the Final Act of the Conference on Security and Co-operation in Europe. In practical terms, such co-operation is also evidenced by Poland's political dialogue and bilateral relations, which are developing favourably with many Western States. We shall continue to act in this spirit so as to serve to an ever increasing extent the general interests of peace, security and co-operation for the benefit of all.
130.	The implementation of the resolutions of the Conference on Security and Co-operation in Europe is having a positive impact, not only on Europe, but also on the entire international situation. Recognizing as we do the principle of the indivisibility of peace, we are convinced that the greatest contribution Europe can make to improving the state of security in the world is to transform itself into a region of lasting detente and advanced peaceful co-operation.
131.	In favouring the policy of detente and peaceful coexistence, limiting the arms race, achieving disarmament Mil developing equitable international co-operation,
„ Poland, like its allies, is proceeding on the assumption that only a policy such as this is in accordance with the interests of peace and thereby with the interests of all peoples, including also those of the developing countries and those fighting for their independence and national and social liberation.
132.	Regrettably, there are States which actually oppose the policy of detente. There are States and increasingly active political circles within them, which although verbally declaring support for the policy of detente, in fact take action m the opposite direction, balancing on the brisk of "cold war".
133.	Equally dangerous are political actions that consist of attempts to form alliances directed against other States Members of the United Nations, and in openly preaching the inevitability of a new world war, creating tensions and destabilizing situations in certain areas of the world. Any attempts at breeding new tensions, whether on a regional or global scale, are harmful to all nations.
134.	Actions of this kind adversely affect conditions for the peaceful growth of the world, notably along the East-West axis, they hamper efforts towards the elimination of conflicts and points of tension, hinder progress in disarmament, and are also an impediment to international economic co-operation and to the establishment of the new economic order.
135.	We are m full solidarity with States that oppose leniencies towards, hegemonistic domination and pressure m South-East Asia where, following a protracted period of wars, peace has finally been restored. The international community should support the efforts of the people of Vietnam and of other nations in the region aimed at their
from the ruins of war and at their peaceful development. 
134. We are likewise concerned over the existing hotbeds of conflict and tension threatening international security. This primarily applies to the situation in the Middle East as well as to that in southern Africa.
135. The Middle East conflict continues to be a perennial threat to peace and security, not only regionally. We once again reaffirm that the road to peace in the Middle East leads through a comprehensive implementation of the provisions of the well-known resolutions of the General Assembly and the Security Council, and not through deals of a separatist nature. Any solution should comprise the return of all Arab territories occupied by Israel, the exercise of the right for independent statehood of the Arab people of Palestine, and the guaranteeing of the security of all States of the region. Only the resumption of the Geneva Peace Conference on the Middle East, with the participation of all parties concerned, including the Palestine Liberation Organization, the only representative of the Arab people of Palestine, can bring about a settlement of the conflict there.
138.	The national liberation struggle of the peoples of Zimbabwe and Namibia enjoys both the support and the sympathy of Poland, A plan has been prepared this year to solve, through the United Nations, the acute problem of Namibia for which our Organization bears direct responsibility, a responsibility that has devolved upon it as a legacy of the League of Nations. The current plan for the independence of Namibia still contains, we submit, too many unclear elements allowing for divergent interpretations. In keeping with its anti-colonial stand, Poland declares itself in favour of the broadest protection of the rights and interests of the people of Namibia and in support of the full implementation of its right to self-determination, in conformity with the resolution adopted at the ninth special session of the General Assembly.
139.	Racism and racial discrimination, still afflicting the world, are a threat to peace and hamper peaceful cooperation among States. We therefore place considerable emphasis on the results of the World Conference to Combat Racism and Racial Discrimination, recently concluded in Geneva.
140.	We are in support of bringing the process of decolonization to its completion and at the same time ensuring to the liberated States conditions for full and genuine participation in international life, free from neo- colonial restrictions and exploitation. Indeed, their full participation in international exchanges, on the basis of the just principles of the new economic order, is the paramount means for the authentic strengthening of their statehood and the acceleration of their development.
141.	The continuance of discriminatory practices in international trade exchanges and resort to protectionism are phenomena that adversely affect the climate of international relations and the general level of co-operation. On our part, we believe that, rather than through protectionism a considerable and lasting improvement of the world economic situation and in particular that of the developing countries, can be effected through comprehensive and mutually advantageous economic co-operation based on partnership in development and on the restructuring of international economic relations according to just principles.
142.	It is generally acknowledged that international security, co-operation and mutual confidence are closely related with one another. Measures contributing to the growth of reciprocal trust and serving better understanding between nations occupy an important place in the process of ensuring peace and creating more favourable conditions for international co-operation.
143.	Among these measures, we attribute a special role of the extent of the concern that States demonstrate for the preparation of their societies for life in peace, friendship and respect for other nations.
144.	Preparation for life in peace is the kind of activity which could be defined as the building of an infrastructure of peace in the consciousness of nations. The creation of a peaceful world can neither be fully effective nor durable unless there is a most profound awareness in the minds of men that world peace is of supreme value and thereby an objective of the highest priority. The realization that, in the era of nuclear weapons, peace is the only alternative to annihilation and thus the indispensable premise on which to resolve our pressing international problems should be profoundly and lastingly impressed upon the minds of all.
145.	Direct reference to the subject was made by the First Secretary of the Central Committee of the Polish United Workers Party, Edward Gierek, who, in addressing the Assembly from this very rostrum on 10 October 1974, stressed in particular the right of all nations to life in peace.
146.	We are confident that conditions are now ripe for the General Assembly at its present session to discuss the subject of the preparation of societies for life in peace, a question of such great importance for the building of mutual confidence.

147.	With this in mind, the Polish delegation will be submitting a draft declaration on the subject.  This document will provide a comprehensive approach to, and an elaboration of, the accomplishments of the United Nations up to now in cultivating among societies the lofty ideals of peace and fostering relations based on mutual respect and understanding. We shall propose to invite all States to guide themselves in their activities by the recognition of the supreme importance and necessity of establishing, maintaining and strengthening a just and lasting peace, with due regard for the principles of the Charter of the United Nations and international law.
148.	In the declaration we shall propose, in particular, to urge all States to act with perseverance and consistency to ensure that educational curricula and procedures, instruction and upbringing in the family, at school and in public life, as well as the relevant activities of the mass media, are compatible with the task of the preparation for life in peace of all societies, including in particular the younger generations. "Ever will the republics be a mirror of the education of their young citizens", said one of the most enlightened of Polish thinkers; Stanislaw Staszic.
149.	We shall also call for the elimination from school curricula and mass media material advocating racial hatred, chauvinism, intolerance, injustice and the glorification of violence and war. We regard it as particularly important that international relations should not be disrupted by propaganda campaigns launched in one country against the other.
150.	In proposing to bring the question of the preparation for life in peace before the General Assembly for consideration and include it in the work of the United Nations,
we are guided by the desire to complement measures already taken by Member States on the political, disarmament, economic and social levels. Our initiative arises out of Poland's concern over the difficulties being encountered along the road towards consolidating co-operation and detente and achieving new disarmament agreements. We conceive of our draft declaration on the preparation of societies for life in peace as an essential means of building confidence between nations and thereby strengthening international security. We hope that our proposal will be received with understanding and will win the support of all States represented in this hall.
151.	I am also glad to note that an earlier Polish initiative concerning a convention on the rights of the child12 has received the support of the United Nations Commission on Human Rights and the Economic and Social Council. We are confident that the adoption by the General Assembly of a convention on the rights of the child will be one of the important events marking the observances of the International Year of the Child in 1979.
152.	Before us lie 12 weeks of work of the current session of the General Assembly at which it will consider 129 items on its agenda. I sincerely hope that this session will succeed in achieving marked progress in resolving many difficult international problems. The Polish delegation will actively participate in all efforts with that end in view. Acting in conformity with the spirit and the letter of the Charter of the United Nations, we shall make a constructive contribution to the proceedings of the session, thus facilitating the attainment of the noble purposes of our Organization.
